EXHIBIT 10.25

 

SILICON GRAPHICS, INC.

AMENDED AND RESTATED AS OF 2003

1993 LONG-TERM INCENTIVE STOCK PLAN(1)

 

 

                1.             Purpose of the Plan.  The purpose of the Silicon
Graphics, Inc. 1993 Long-Term Incentive Stock Plan (the “Plan”) is to promote
the long-term success of Silicon Graphics, Inc. (the “Company”) and to increase
stockholder value by providing its eligible employees, consultants, officers and
directors with incentives to create excellent performance and to continue
service with the Company, its subsidiaries and affiliates. Both by encouraging
such employees, consultants, officers and directors to become owners of the
common stock of the Company and by providing actual ownership through Plan
awards, it is intended that Plan participants will view the Company from an
ownership perspective. Additionally, the Company believes the Plan will assist
in attracting and retaining people of the highest caliber.

 

                2.             Eligibility.  Stock Appreciation Rights (“SARs”)
and Stock Awards (collectively “Rights”) and Nonstatutory Stock Options may be
granted to Employees, Consultants and Directors. Options that are intended to
qualify as incentive stock options within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any successor section
(“Incentive Stock Options”) may be granted only to Employees. If otherwise
eligible, an Employee, Consultant or Director who has been granted an Option or
Right may be granted additional Options or Rights.

 

                3.             Stock Subject to the Plan.

 

                                (a)           Subject to Section 12 of the Plan,
the maximum aggregate number of shares of Common Stock of the Company (“shares”)
that may be issued pursuant to Options and Rights granted to participants under
the Plan shall be the sum of 3.5% of the issued shares at June 30 of each of the
Company’s fiscal years from 1993 through 1997, plus any unused carried forward
shares and any forfeited shares; provided, however, that the number of shares
that may be transferred to participants under the Plan in any one fiscal year of
the Company shall not exceed 3.5% of the issued shares determined as of the June
30 of the immediately preceding fiscal year plus any unused carried forward
shares and any forfeited shares. The term “shares” shall include shares that
have been subject to SARs that are exercised for cash, whether granted in
connection with or independently of Options. For purposes of this Section 3, the
following apply: (i) the number of “issued shares” at June 30 of a fiscal year
means the number of shares outstanding at that date, plus all shares reacquired
by the Company during the preceding fiscal year, whether or not such shares are
designated as retired or treasury shares; (ii) ”unused shares” means any shares
available from a prior Plan year, based on the percentage of issued shares
calculation, which were not transferred, plus any shares reserved for grants
which have not been covered by grants under prior shareholder-approved plans
other than the 1985 Stock Incentive Program (“Prior Plans”)

 

--------------------------------------------------------------------------------

(1) Share numbers restated to reflect the two-for-one stock split in the form of
a dividend effected December 15, 1993.

 

1

--------------------------------------------------------------------------------


 

which will be terminated as of the effective date of the Plan; and
(iii) ”forfeited shares” means any shares issued pursuant to awards made under
the Plan which are forfeited to the Company pursuant to award terms and
conditions, plus any shares covered by grants made under Prior Plans which are
not issued to participants or are returned to the Company because of the
cancellation, expiration or forfeiture of a grant made under the Prior Plans;
provided, however, that the term “forfeited shares” shall not include shares as
to which the original recipient received any benefits of ownership (other than
voting rights).

 

                                (b)           In no event, however, except as
subject to Section 12 of the Plan, shall more than 23,025,560 of the shares
eligible for issuance under the Plan be issued upon the exercise of Incentive
Stock Options under the Plan. Additionally, the maximum number of shares which
may be issued pursuant to Stock Awards contemplated by Section 8 of the Plan
shall be limited to 3,800,000 shares (approximately 3% of the number of shares
outstanding at June 30, 1993).

 

                                (c)           The following limitations will
apply to grants of Options or SARs under the Plan:

 

                                                (i)            no Employee will
be granted Options or SARs under the Plan to purchase more than 2,000,000 shares
over the term of the Plan, provided that, if the number of shares available for
issuance under Section 3(a) of the Plan is increased, the maximum number of
Options or SARs that any Employee may be granted also automatically will
increase by an amount equal to 500,000 shares for each additional fiscal year in
which shares are allocated for issuance under the Plan.

 

                                The foregoing limitations set forth in this
Section 3(c) are intended to satisfy the requirements applicable to Options and
SARs intended to qualify as “performance-based compensation” within the meaning
of Section 162(k) of the Code. In the event that the Committee determines that
such limitations are not required to qualify Options or SARs as
performance-based compensation, the Committee may modify or eliminate such
limitations.

 

                                (d)           For purposes of Section 3(a),
except as to forfeited shares, the payment of cash dividends and dividend
equivalents in conjunction with outstanding awards shall not be counted against
the shares available for issuance.

 

                                (e)           Any shares issued under the Plan
may consist in whole or in part of authorized and unissued shares or of treasury
shares, and no fractional shares shall be issued under the Plan. Cash may be
paid in lieu of any fractional shares in settlement of awards under the Plan.

 

 

2

--------------------------------------------------------------------------------


 

                4.             Plan Administration.

 

                                (a)           Committees.

 

                                                (i)            Multiple
Administrative Bodies.  The Plan may be administered by different committees
with respect to different groups of Employees, Consultants and Directors. 
Committee shall mean a committee of Directors appointed by the Board of
Directors of the Company (the “Board”).

 

                                                (ii)           Section 162m.  To
the extent that the Company determines it to be desirable to qualify Options
granted hereunder as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Plan shall be administered by a committee of two
or more “outside directors” within the meaning of Section 162(m) of the Code.

 

                                                (iii)          Rule 16b-3.  To
the extent desirable to qualify transactions hereunder as exempt under Rule
16b-3, the transactions contemplated hereunder shall be structured to satisfy
the requirements for exemption under Rule 16b-3.

 

                                                (iv)          Other
Administration.  Other than as provided above, the Plan shall be administered by
(A) the Board or (B) a Committee, which committee shall be constituted to
satisfy applicable laws.

 

                                (b)           Powers of the Committee.  The
Committee shall have full and exclusive power to interpret the Plan and to adopt
such rules, regulations and guidelines for carrying out the Plan as it may deem
necessary or proper. This power includes, but is not limited to, selecting award
recipients, establishing all award terms and conditions and adopting
modifications, amendments and procedures, including subplans and the like as may
be necessary to comply with provisions of the laws and applicable regulatory
rulings of countries in which the Company operates in order to assure the
viability of awards granted under the Plan and to enable participants employed
in such countries to receive advantages and benefits under the Plan and such
laws and rulings.

 

                                (c)           Effect of Committee’s Decision. 
The Committee’s decisions, determinations and interpretations shall be final and
binding on all Optionees and any other holders of Options or Rights.

 

                                (d)           Tax Withholding.  The Committee
may, in its discretion, allow Optionees to satisfy withholding tax obligations
by electing to have the Company withhold from the shares to be issued upon
exercise of an Option that number of shares having a Fair Market Value of the
shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined.  All elections by an Optionee to have shares
withheld for this purpose shall be made in such form and under such conditions
as the Committee may deem necessary or advisable.

 

 

3

--------------------------------------------------------------------------------


 

                5.             Duration of the Plan.  The Plan shall remain in
effect until terminated by the Board under the terms of the Plan, provided that
in no event may Incentive Stock Options be granted under the Plan later than 10
years from the date the Plan was adopted by the Board.

 

                6.             Awards.  The Committee shall determine the type
or types of award(s) to be made to each participant. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Company, including the plan of any acquired entity. The types of awards that may
be granted under the Plan are Options, SARs and Stock Awards.

 

                7.             Options and SARs.

 

                                (a)           Options; Number of Shares.  The
Committee, in its discretion, may grant Options to eligible participants and
shall determine whether such Options shall be Incentive Stock Options or
Nonstatutory Stock Options. Each Option shall be evidenced by a Notice of Grant
which shall specify the number of shares to which it pertains, expressly
identify the Options as Incentive Stock Options or as Nonstatutory Stock Options
and be in such form and contain such provisions as the Committee shall from time
to time deem appropriate. Without limiting the foregoing, the Committee may at
any time authorize the Company, with the consent of the respective recipients,
to issue new Options or Rights in exchange for the surrender and cancellation of
outstanding Options or Rights. Option agreements shall contain the following
terms and conditions:

 

                                                (i)            Exercise Price. 
The per share exercise price for the shares issuable pursuant to an Option shall
be such price as is determined by the Committee; provided, however, that in no
event shall the price of an Option or SAR be less than 100% of the Fair Market
Value of the Common Stock on the date the Option or SAR is granted, subject to
any additional conditions set out in Subsection 7(a)(v) below.

 

                                                (ii)           Waiting Period
and Exercise Dates.  At the time an Option is granted, the Committee shall
determine the terms and conditions to be satisfied before shares may be
purchased, including the dates on which shares subject to the Option may first
be purchased. The Committee may specify that an Option may not be exercised
until the completion of a service period specified at the time of grant. (Any
such period is referred to herein as the “waiting period.”) At the time an
Option is granted, the Committee shall fix the period within which the Option
may be exercised, which shall not be earlier than the end of the waiting period,
if any, nor, in the case of an Incentive Stock Option, later than ten (10)
years, from the date of grant.

 

                                                (iii)          Form of Payment. 
The consideration to be paid for the shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the Committee
(and, in the case of an Incentive Stock Option, shall be determined at the time
of grant) and may consist entirely of:

 

4

--------------------------------------------------------------------------------


 

 

                                                                (1)          
cash;

 

                                                                (2)          
check;

 

                                                                (3)          
promissory note;

 

                                                                (4)          
other shares which (1) in the case of shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (2) have a Fair Market Value on the date of surrender not greater
than the aggregate exercise price of the shares as to which said Option shall be
exercised;

 

                                                                (5)          
delivery of a properly executed exercise notice together with such other
documentation as the Committee and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale or loan
proceeds required to pay the exercise price;

 

                                                                (6)          
any combination of the foregoing methods of payment; or

 

                                                                (7)          
such other consideration and method of payment for the issuance of shares to the
extent permitted by Applicable Laws.

 

                                                (iv)          Reload Options. 
The Committee may grant Options that provide for the award of a new Option when
the exercise price has been paid by tendering shares to the Company, subject to
such terms and conditions as the Committee shall determine.

 

                                                (v)           Special Incentive
Stock Option Provisions.  In addition to the foregoing, Options granted under
the Plan which are intended to be Incentive Stock Options shall be subject to
the following terms and conditions:

 

                                                                (1)          
Dollar Limitation.  To the extent that the aggregate Fair Market Value of (a)
the shares with respect to which Options designated as Incentive Stock Options
plus (b) the shares of stock of the Company with respect to which other
Incentive Stock Options are exercisable for the first time by an Optionee during
any calendar year under all plans of the Company exceeds $100,000, such Options
shall be treated as Nonstatutory Stock Options. For purposes of the preceding
sentence, (a) Options shall be taken into account in the order in which they
were granted, and (b) the Fair Market Value of the shares shall be determined as
of the time the Option or other Incentive Stock Option is granted.

 

                                                                (2)          
10% Stockholder.  If any Optionee to whom an Incentive Stock Option is to be
granted pursuant to the provisions of the Plan is, on the date of grant, an
individual described in Section 422(b)(6) of the Code, then the following
special provisions shall be applicable to the Option granted to such individual:

 

5

--------------------------------------------------------------------------------


 

                                                                               
(a)           The per share Option price of shares subject to such Incentive
Stock Option shall not be less than 110% of the Fair Market Value of Common
Stock on the date of grant; and

 

                                                                               
(b)           The Option shall not have a term in excess of five (5) years from
the date of grant.

 

                                                Except as modified by the
preceding provisions of this subsection 7(a)(v) and except as otherwise limited
by Section 422 of the Code, all of the provisions of the Plan shall be
applicable to the Incentive Stock Options granted hereunder.

 

                                                (vi)          Other Provisions. 
Unless otherwise determined by the Committee at the time of grant, each Option
shall provide that in the event of a change in control of the Company (as
specified by the Committee), any Optionee’s Options will become exercisable in
full if, within twenty-four months after a change in control of the Company, the
Optionee’s employment is terminated without cause or the Optionee resigns due to
certain involuntary relocations or reductions in compensation, as specified by
the Committee. Each Option granted under the Plan may contain such other terms,
provisions, and conditions not inconsistent with the Plan as may be determined
by the Committee.

 

                                                (vii)         Buyout
Provisions.  The Committee may at any time offer to buyout for a payment in
cash, promissory note or shares, an Option previously granted, based on such
terms and conditions as the Committee shall establish and communicate to the
Optionee at the time that such offer is made.

 

                                (b)           SARs.

 

                                                (i)            In Connection
with Options.  At the sole discretion of the Committee, SARs may be granted in
connection with all or any part of an Option, either concurrently with the grant
of the Option or at any time thereafter during the term of the Option. The
following provisions apply to SARs that are granted in connection with Options:

 

                                                                (1)          
The SAR shall entitle the Optionee to exercise the SAR by surrendering to the
Company unexercised the corresponding portion of the related Option. The
Optionee shall receive in exchange from the Company an amount equal to the
excess of (1) the Fair Market Value on the date of exercise of the SAR of the
Common Stock covered by the surrendered portion of the related Option over (2)
the exercise price of the Common Stock covered by the surrendered portion of the
related Option. Notwithstanding the foregoing, the Committee may place limits on
the amount that may be paid upon exercise of an SAR; provided, however, that
such limit shall not restrict the exercisability of the related Option.

 

 

6

--------------------------------------------------------------------------------


 

                                                                (2)          
When an SAR is exercised, the related Option, to the extent surrendered, shall
cease to be exercisable.

 

                                                                (3)           An
SAR shall be exercisable only when and to the extent that the related Option is
exercisable and shall expire no later than the date on which the related Option
expires.

 

                                                                (4)           An
SAR may only be exercised at a time when the Fair Market Value of the Common
Stock covered by the related Option exceeds the exercise price of the Common
Stock covered by the related Option.

 

                                                (ii)           Independent of
Options.  At the sole discretion of the Committee, SARs may be granted without
related Options. The following provisions apply to SARs that are not granted in
connection with Options:

 

                                                                (1)          
The SAR shall entitle the Optionee, by exercising the SAR, to receive from the
Company an amount equal to the excess of (1) the Fair Market Value of the Common
Stock covered by the exercised portion of the SAR, as of the date of such
exercise, over (2) the Fair Market Value of the Common Stock covered by the
exercised portion of the SAR, as of the last market trading date prior to the
date on which the SAR was granted; provided, however, that the Committee may
place limits on the aggregate amount that may be paid upon exercise of an SAR.

 

                                                                (2)          
SARs shall be exercisable, in whole or in part, at such times as the Committee
shall specify in the Optionee’s SAR agreement.

 

                                                (iii)          Form of
Payment.   The Company’s obligation arising upon the exercise of an SAR may be
paid in Common Stock or in cash, or in any combination of Common Stock and cash,
as the Committee, in its sole discretion, may determine. Shares issued upon the
exercise of an SAR shall be valued at their Fair Market Value as of the date of
exercise.

 

                                (c)           Method of Exercise.

 

                                                (i)            Procedure for
Exercise; Rights as a Stockholder.  Any Option or SAR granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Committee and as shall be permissible under the terms of the Plan.

 

                                                An Option may not be exercised
for a fraction of a share.

 

                                                An Option or SAR shall be deemed
to be exercised when written notice of such exercise has been given to the
Company in accordance with the terms of the Option or SAR by the person entitled
to exercise the Option or SAR and full payment for the shares with respect to
which the Option is exercised has been received by the Company. Full payment
may, as authorized by the Committee and permitted by the

 

7

--------------------------------------------------------------------------------


 

Option Agreement, consist of any consideration and method of payment allowable
under subsection 7(a)(iii) of the Plan. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the stock certificate is issued, except as provided in
Section 12 of the Plan.

 

                                                Exercise of an Option in any
manner shall result in a decrease in the number of shares which thereafter shall
be available, both for purposes of the Plan and for sale under the Option, by
the number of shares as to which the Option is exercised. Exercise of an SAR for
Common Stock shall, to the extent the SAR is exercised, result in a decrease in
the number of shares which thereafter shall be available for purposes of the
Plan, and the SAR shall cease to be exercisable to the extent it has been
exercised.

 

                                                (ii)           Termination of
Employment, Consulting or Director Relationship.  In the event an Optionee’s
Continuous Status as an Employee , Consultant or Director terminates (other than
upon the Optionee’s death or Disability), the Optionee may exercise his or her
Option or SAR, but only within such period of time from the date of such
termination as is determined by the Committee, not to exceed three (3) months in
the case of an Option that is intended to qualify as an Incentive Stock Option,
and, unless determined otherwise by the Committee, only to the extent that the
Optionee was entitled to exercise it at the date of such termination (but in no
event later than the expiration of the term of such Option or SAR as set forth
in the Option or SAR Agreement). To the extent that Optionee was not entitled to
exercise an Option or SAR at the date of such termination, and to the extent
that the Optionee does not exercise such Option or SAR (to the extent otherwise
so entitled) within the time specified herein, the Option or SAR shall
terminate.

 

                                                (iii)          Disability of
Optionee.  In the event an Optionee’s Continuous Status as an Employee
,Consultant or Director terminates as a result of the Optionee’s Disability, the
Optionee may exercise his or her Option or SAR, but only within twelve (12)
months from the date of such termination, and, unless determined otherwise by
the Committee, only to the extent that the Optionee was entitled to exercise it
at the date of such termination (but in no event later than the expiration of
the term of such Option or SAR as set forth in the Option or SAR Agreement). To
the extent that Optionee was not entitled to exercise an Option or SAR at the
date of such termination, and to the extent that the Optionee does not exercise
such Option or SAR (to the extent otherwise so entitled) within the time
specified herein, the Option or SAR shall terminate.

 

                                                (iv)          Death of
Optionee.  In the event of an Optionee’s death, the Optionee’s estate or a
person who acquired the right to exercise the deceased Optionee’s Option or SAR
by bequest or inheritance may exercise the Option or SAR, but only within twelve
(12) months following the date of death, and, unless determined otherwise

 

8

--------------------------------------------------------------------------------


 

by the Committee, only to the extent that the Optionee was entitled to exercise
it at the date of death (but in no event later than the expiration of the term
of such Option or SAR as set forth in the Option or SAR Agreement). To the
extent that Optionee was not entitled to exercise an Option or SAR at the date
of death, and to the extent that the Optionee’s estate or a person who acquired
the right to exercise such Option does not exercise such Option or SAR (to the
extent otherwise so entitled) within the time specified herein, the Option or
SAR shall terminate.

 

                8.             Stock Awards.

 

                                (a)          Stock Awards.  All or part of any
Stock Award may be subject to conditions and restrictions established by the
Committee, and set forth in the award agreement, which will include, but are not
limited to, achievement of specific business objectives and other measurements
of individual, business unit or Company performance measured over a period of
not less than twelve (12) months.

 

9.                                       Outside Director Grants.

 

                                (a)           All Options granted pursuant to
this Section shall be Nonstatutory Stock Options and, except as otherwise
provided herein, shall be subject to the other terms and conditions of the Plan.

 

                                (b)           All grants of Options hereunder
shall be automatic and non-discretionary and shall be made strictly in
accordance with the following provisions:

 

                                                (i)            No person shall
have any discretion to select which Outside Directors shall be granted Options
or to determine the number of Shares to be covered by Options granted to Outside
Directors.

 

                                                (ii)           Each Outside
Director shall be automatically granted an Option to purchase 50,000 Shares
(which number shall be subject to adjustment in the manner set forth in Section
12 hereof upon the occurrence of any event described therein) upon the date on
which such person first becomes a Director (an “Initial Grant”), whether through
election by the stockholders of the Company or by appointment by the Board to
fill a vacancy.

 

                                                (iii)          On the date of
each regular October meeting of the Board of Directors of the Company (or, if
the Board does not meet in October of any year, on the date of the next
regularly scheduled Board meeting) during the term of this Plan, each Outside
Director who has served as a Director for at least the previous six (6) months
shall automatically receive an Option to purchase 20,000 Shares (which number
shall be subject to adjustment in the manner set forth in Section 12 hereof upon
the occurrence of any event described therein) (a “Renewal Grant”).

 

 

9

--------------------------------------------------------------------------------


 

 

                                                (iv)          The terms of each
Option granted pursuant to this Section shall be as follows:

 

                                                                (1)          
the term of the Option shall be ten (10) years.

 

                                                                (2)          
the Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Section 7 hereof; provided that
if the Optionee retires from the Board of Directors of the Company at 65 or more
years of age with more than 5 years of continuous service on the Board, he or
she may, but only within twelve (12) months from the date of termination,
exercise the Option to the extent he or she was entitled to exercise it at the
date of such termination; provided further that in the event the exercise period
terminates at a time when the Optionee is prohibited from engaging in
transactions in the Company’s stock as a result of the Company’s trading window
being closed, the Option shall remain exercisable until the Optionee is no
longer so prohibited;

 

                                                                (3)          
the exercise price per Share shall be 100% of the Fair Market Value per Share on
the date of grant of the Option;

 

                                                                (4)          
with respect to Initial Grants, the Option will become exercisable in two annual
installments on each of the first and second anniversaries of the grant date, so
long as the Optionee remains a Director on such date; provided that the Option
will become fully exercisable in the event of the occurrence of one of the
following events while the Optionee remains a Director (a “Change of Control”):
(x) the consummation of a merger or consolidation of the Company with or into
any other entity pursuant to which the stockholders of the Company immediately
prior to such merger or consolidation hold, directly or indirectly, less than
50% of the voting power of the surviving entity; (y) the sale or other
disposition of all or substantially all of the Company’s assets; or (z) the
acquisition by any person or persons of the beneficial ownership of 50% or more
of the voting power of the Company’s equity securities in a single transaction
or series of related transactions; and

 

                                                                (5)          
with respect to Renewal Grants, the Option will be fully exercisable on the
grant date.

 

                                                v)            In the event that
any Option granted under the Plan would cause the number of Shares subject to
outstanding Options plus the number of Shares previously purchased upon exercise
of Options to exceed the Pool, then each such automatic grant shall be for that
number of Shares determined by dividing the total number of Shares remaining
available for grant by the number of Outside Directors on the automatic grant
date.  No further grants shall be made until such time, if any, as additional
Shares become available for grant under the Plan through action of the
shareholders to increase the number of Shares which may be issued under the Plan
or through cancellation or expiration of Options previously granted hereunder.

 

 

10

--------------------------------------------------------------------------------


 

                10.           Deferrals and Settlements.  Payment of awards may
be in the form of cash, Common Stock, other awards or combinations thereof as
the Committee shall determine, and with such restrictions as it may impose
including, without limitation, restrictions imposed on Insiders under Rule
16b-3. The Committee also may require or permit participants to elect to defer
the issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under the Plan. The Committee may also provide
that deferred settlements include the payment or crediting of interest on the
deferral amounts.

 

                11.           Transferability of Options and Rights.  Unless
otherwise determined by the Committee to the contrary, Options and Rights may
not be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee only by the Optionee.  The
Committee may, in the manner established by the Committee, provide for the
transfer, without payment of consideration, of an Option or Right by the
Optionee to any member of the Optionee’s immediate family or to a trust or
partnership whose beneficiaries are members of the Optionee’s immediate family. 
In such case, the Option or Right will be exercisable only by such transferee. 
Following transfer, any such Options or Rights shall continue to be subject to
the same terms and conditions as were applicable immediately prior to the
transfer.  For purposes of this Section, an Optionee’s “immediate family” shall
mean the Optionee’s spouse, children and grandchildren.

 

                12.           Adjustments Upon Changes in Capitalization,
Dissolution, Merger, Asset Sale or Change of Control.

 

                                (a)           Changes in Capitalization. 
Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each outstanding Option and Right, and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but as to which no Options or Rights have yet been granted or which
have been returned to the Plan upon cancellation or expiration of an Option or
Right, as well as the price per share of Common Stock covered by each such
outstanding Option or Right, shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Right.

 

                                (b)           Dissolution or Liquidation.  In
the event of the proposed dissolution or liquidation of the Company, to the
extent that an Option or Right has not

 

11

--------------------------------------------------------------------------------


 

been previously exercised, it will terminate immediately prior to the
consummation of such proposed action. The Committee may, in the exercise of its
sole discretion in such instances, declare that any Option or Right shall
terminate as of a date fixed by the Committee and give each Optionee the right
to exercise his or her Option or Right as to all or any part of the Optioned
Stock, including shares as to which the Option or Right would not otherwise be
exercisable.

 

                                (c)           Merger or Asset Sale.  In the
event of a merger of the Company with or into another corporation, or the sale
of substantially all of the assets of the Company, each outstanding Option and
Right shall be assumed or an equivalent Option or Right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation does not agree to assume the Option or
to substitute an equivalent option, the Committee may, in lieu of such
assumption or substitution, provide for the Optionee to have the right to
exercise the Option or Right as to all or a portion of the Optioned Stock,
including shares as to which it would not otherwise be exercisable. If the
Committee makes an Option or Right exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Committee shall
notify the Optionee that the Option or Right shall be exercisable for such
period as the Committee may designate, and the Option or Right will terminate
upon the expiration of such period. For the purposes of this Section 12(c), the
Option or Right shall be considered assumed if, immediately following the merger
or sale of assets, the Option or Right confers the right to receive, for each
share of Optioned Stock subject to the Option or Right immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares); provided,
however, that if such consideration received in the merger or sale of assets was
not solely common stock of the successor corporation or its parent, the
Committee may, with the consent of the successor corporation and the Optionee,
provide for the consideration to be received upon the exercise of the Option or
Right, for each share of Optioned Stock subject to the Option or Right, to be
solely common stock of the successor corporation or its parent equal in Fair
Market Value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.

 

                13.           Date of Grant.  The date of grant of an Option or
Right shall be, for all purposes, the date on which the Committee makes the
determination granting such Option or Right, or such other later date as is
determined by the Committee. Notice of the determination shall be provided to
each Optionee within a reasonable time after the date of such grant.

 

                14.           Amendment and Termination of the Plan.

 

                                (a)           Amendment and Termination.  The
Board may at any time amend, alter, suspend or terminate the Plan.

 

 

12

--------------------------------------------------------------------------------


 

                                (b)           Stockholder Approval.  The Company
shall obtain stockholder approval of any Plan amendment to the extent necessary
and desirable to comply with Rule 16b-3 or with Section 422 of the Code (or any
successor rule or statute or other applicable law, rule or regulation, including
the requirements of any exchange or quotation system on which the Common Stock
is listed or quoted). Such stockholder approval, if required, shall be obtained
in such a manner and to such a degree as is required by the Applicable Laws,
rules or regulations.

 

                                (c)           Effect of Amendment or
Termination.  No amendment, alteration, suspension or termination of the Plan
shall impair the rights of any Optionee, unless mutually agreed otherwise
between the Optionee and the Company, which agreement must be in writing and
signed by the Optionee and the Company.

 

                15.           Conditions Upon Issuance of Shares.

 

                                (a)           Legal Compliance.  Shares shall
not be issued pursuant to the exercise of an Option or Right unless the exercise
of such Option or Right and the issuance and delivery of such shares shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, Applicable Laws, and the requirements of any stock
exchange or quotation system upon which the shares may then be listed or quoted,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

                                (b)           Investment Representations.  As a
condition to the exercise of an Option or Right, the Company may require the
person exercising such Option or Right to represent and warrant at the time of
any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required.

 

                16.           Liability of Company.

 

                                (a)           Inability to Obtain Authority. 
The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained.

 

                                (b)           Grants Exceeding Allotted Shares. 
If the Optioned Stock covered by an Option or Right exceeds, as of the date of
grant, the number of shares which may be issued under the Plan without
additional stockholder approval, such Option or Right shall be void with respect
to such excess Optioned Stock, unless stockholder approval of an amendment
sufficiently increasing the number of shares subject to the Plan is timely
obtained in accordance with Section 14 of the Plan.

 

13

--------------------------------------------------------------------------------


 

                17.           Reservation of Shares.  The Company, during the
term of this Plan, will at all times reserve and keep available such number of
shares as shall be sufficient to satisfy the requirements of the Plan.

 

                18.           Stockholder Approval.  Continuance of the Plan
shall be subject to approval by the stockholders of the Company within twelve
(12) months before or after the date the Plan is adopted. Such stockholder
approval shall be obtained in the manner and to the degree required by the
Applicable Laws, rules and regulations.

 

                19.           Definitions.  As used herein, the following
definitions shall apply:

 

                                (a)           “Applicable Laws” means all
applicable law, including without limitation, the Code, Delaware General
Corporation Law, and applicable federal and state securities laws.

 

                                (b)           “Common Stock” means the Common
Stock of the Company.

 

                                (c)           “Company” means Silicon Graphics,
Inc., and any entity that is directly or indirectly controlled by the Company,
or any entity in which the Company has a significant equity interest, as
determined by the Committee; provided, however, that with respect to Options
that are intended to qualify as Incentive Stock Options, the term “Company”
shall be limited to Silicon Graphics, Inc. and any “parent” or “subsidiary” as
those terms are defined in Sections 424(e) and (f) of the Code, respectively, or
any successor sections.

 

                                (d)           “Consultant” means any person,
including an advisor, engaged by the Company to render services and who is
compensated for such services, provided that the term “Consultant” shall not
include Directors who are paid only a Director’s fee by the Company or who are
not compensated by the Company for their services as Directors.

 

                                (e)           “Continuous Status as an Employee
or Consultant”, means that the relationship as an Employee or Consultant is not
interrupted or terminated by the Company. Continuous Status as an Employee or
Consultant shall not be considered interrupted in the case of:  (i) any leave of
absence approved by the Company, including sick leave, military leave, or any
other personal leave; provided, however, that for purposes of qualifying an
Option as an Incentive Stock Option, in the event any such leave exceeds ninety
(90) days, the Optionee’s Continuous Status as an Employee will be deemed to
have terminated on the ninety-first (91st) day after the commencement of such
leave, unless re-employment upon the expiration of such leave is guaranteed by
contract (including certain Company policies) or statute; or (ii) transfers
between locations of the Company.

 

                                (f)            “Director” means any person who
is a member of the Board of Directors of the Company or its subsidiaries and
affiliates.

 

14

--------------------------------------------------------------------------------


 

                                (g)           “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Code.

 

                                (h)           “Employee” means any person,
including Officers, employed by the Company.  Neither service solely as a
Director nor payment solely of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.

 

                                (i)            “Fair Market Value” means, as of
any date, the closing price for a share of Common Stock as reported daily in The
Wall Street Journal or a similar readily available public source. If no sales of
shares were made on such date, the closing price of a share as reported for the
preceding day on which sale of shares were made shall be used.

 

                                (j)            “Nonstatutory Stock Option” means
any Option that is not an Incentive Stock Option.

 

                                (k)           “Notice of Grant” means a written
notice evidencing certain terms and conditions of an individual Option, SAR or
Stock Award grant. The Notice of Grant is part of the Option Agreement, the SAR
Agreement and the Stock Award Agreement.

 

                                (l)            “Option” means a stock option
granted pursuant to the Plan.

 

                                (m)          “Option Agreement” means a written
agreement between the Company and an Optionee evidencing the terms and
conditions of an individual Option grant. The Option Agreement is subject to the
terms and conditions of the Plan.

 

                                (n)           “Optioned Stock” means the Common
Stock subject to an Option or Right.

 

                                (o)                                
“Optionee” means an Employee, Consultant or Director who holds an outstanding
Option or Right.

 

                                (p)           “Outside Director” means a
Director who is not an Employee and who is not the “beneficial owner” (as
defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company representing 5% or more of
the total voting power represented by the Company’s outstanding voting
securities on the date of any grant hereunder.

 

                                (q)           “SAR” means a stock appreciation
right granted pursuant to Section 7(b) of the Plan.

 

                                (r)            “SAR Agreement” means a written
agreement between the Company and an Optionee evidencing the terms and
conditions of an individual SAR grant. The SAR Agreement is subject to the terms
and conditions of the Plan.

 

 

15

--------------------------------------------------------------------------------


 

                                (s)           “Stock Award” means an award made
or denominated in shares or equivalent in value to shares pursuant to Section 8
of the Plan.

 

16

--------------------------------------------------------------------------------


Grant No.______

 

SILICON GRAPHICS, INC.

DIRECTOR’S OPTION AGREEMENT

(Initial Option)

 

                Silicon Graphics, Inc., a Delaware corporation (the “Company”),
has granted to ____________ (the “Optionee”), as of ____________, an option to
purchase a total of 50,000 shares of the Company’s Common Stock (the “Optioned
Stock”), at the price determined as provided herein, and in all respects subject
to the terms, definitions and provisions of the 1993 Long-Term Incentive Stock
Plan (the “Plan”) adopted by the Company which is incorporated herein by
reference.  The terms defined in the Plan shall have the same defined meanings
herein.

 

                1.             Nature of the Option.  This Option is a
nonstatutory option and is not intended to qualify for any special tax benefits
to the Optionee.

 

                2.             Exercise Price.  The exercise price is $____ for
each share of Common Stock, which is 100% of the fair market value of the Common
Stock as determined on the date of grant of this Option.

 

                3.             Exercise of Option.  This option shall be
exercisable during its term in accordance with the provisions of Section 7 of
the Plan as follows:

 

                                (i)            Right to Exercise.

 

                                                (a)           This Option shall
become exercisable in two annual installments on the first and second
anniversaries of the grant date, so long as the Optionee remains a Director on
such date.

 

                                                (b)           This Option may
not be exercised for a fraction of a share.

 

                                                (c)           In the event of
Optionee’s death, disability or other termination of service as a Director, the
exercisability of this Option is governed by Sections 6, 7 and 8 of this
Agreement.

 

                                                (d)           In the event of a
Change of Control, this Option shall become fully exercisable.  For purposes
hereof, “Change of Control” means the occurrence of one of the following
events:  (i) the consummation of a merger or consolidation of the Company with
or into any other entity pursuant to which the stockholders of the Company
immediately prior to such merger or consolidation hold, directly or indirectly,
less than 50% of the voting power of the surviving entity; (ii) the sale or
other disposition of all or substantially all of the Company’s assets; or (iii)
the acquisition by any person or persons of the beneficial ownership of 50% or
more of the voting power of the Company’s equity securities in a single
transaction or series of related transactions.

 

17

--------------------------------------------------------------------------------


 

(ii)           Method of Exercise.

 

(a)           This Option shall be exercisable by written notice which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised, and such other representations and
agreements as to the holder’s investment intent with respect to such Shares of
Common Stock as may be required by the Company pursuant to the provisions of the
Plan.  Such written notice shall be signed by the Optionee and shall be
delivered in person, by facsimile or by certified mail to the Company’s Stock
Administration Department.  The written notice shall be accompanied by payment
of the exercise price

 

(b)           No Shares will be issued pursuant to the exercise of an Option
unless such issuance and such exercise shall comply with all relevant provisions
of law and the requirements of any stock exchange upon which the Shares may then
be listed.  Assuming such compliance, the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such shares.

 

                4.             Method of Payment.  Payment of the exercise price
shall be by any of the following, or a combination thereof, at the election of
the Optionee:

 

                                (i)            cash;

 

                                (ii)           check;

 

                                (iii)          surrender of other Shares of
Common Stock of the Company of a value equal to the exercise price of the shares
as to which the Option is being exercised which, in the case of shares acquired
previously upon exercise of an option have been owned by the Optionee for more
than six (6) months on the date of surrender; or

 

                                (iv)          delivery of a properly executed
exercise notice together with such other documentation as the Company and the
broker, if applicable, shall require to effect an exercise of the Option and
delivery to the Company of the sale of loan proceeds required to pay the
exercise price.

 

                5.             Restrictions on Exercise.  This Option may not be
exercised if the issuance of such Shares upon such exercise or the method of
payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulations, or if such
issuance would not comply with the requirements of any stock exchange upon which
the Shares may then be listed.  As a condition to the exercise of this Option,
the Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

 

                6.             Termination of Status as a Director.  Except as
set forth in Section 7 or 8, if the Optionee ceases to serve as a Director, he
or she may, but only within three (3) months after the date he or she ceases to
be a Director of the Company, exercise this

 

18

--------------------------------------------------------------------------------


 

 Option to the extent that he or she was entitled to exercise it at the date of
such termination.  Notwithstanding the foregoing, in no event may the Option be
exercised after its five (5) year term has expired.  To the extent that the
Optionee was not entitled to exercise this Option at the date of such
termination, or if the Optionee does not exercise this Option within the time
specified herein, the Option shall terminate.  In the event the exercise period
terminates at a time when the Optionee is prohibited from engaging in
transactions in the Company’s stock as a result of the Company’s trading window
being closed, the Option shall remain exercisable until the date on which the
Optionee is no longer so prohibited.

 

                7.             Disability of Optionee; Retirement. 
Notwithstanding the provisions of Section 6 above, if the Optionee is unable to
continue his or her service as a Director as a result of the Optionee’s
Disability, or if the Optionee retires from the Board of Directors of the
Company at 65 or more years of age with more than 5 years of continuous service
on the Board, he or she may, but only within twelve (12) months from the date of
termination, exercise this Option to the extent he or she was entitled to
exercise it at the date of such termination.  Notwithstanding the foregoing, in
no event may the Option be exercised after its five (5) year term has expired. 
To the extent that the Optionee was not entitled to exercise this Option at the
date of termination, or if the Optionee does not exercise this Option within the
time specified herein, the Option shall terminate.

 

                8.             Death of Optionee.  Notwithstanding the
provisions of Section 6 above, in the event of the death of the Optionee during
the term of this Option, the Option may be exercised, at any time within twelve
(12) months following the date of death, by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent of the right to exercise that had accrued at the date of
death.  Notwithstanding the foregoing, in no event may the Option be exercised
after its five (5) year term has expired.  To the extent that the Optionee was
not entitled to exercise this Option at the date of Optionee’s death, or if this
Option is not exercised within the time specified herein, the Option shall
terminate.

 

                9.             Transferability of Option.  Unless otherwise
determined by the Committee to the contrary, this Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised
during the lifetime of Optionee only by the Optionee.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

                10.           Term of Option.  This Option may not be exercised
more than ten (10) years from the date of grant of this Option, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option.

 

                11.           Taxation Upon Exercise of Option.  Optionee
understands that, upon exercise of this Option, he or she will recognize income
for tax purposes in an amount equal to the excess of the then fair market value
of the Shares purchased over the exercise price paid for such Shares.  Upon a
resale of such Shares by the Optionee, any difference

 

19

--------------------------------------------------------------------------------


 

between the sale price and the fair market value of the Shares on the date of
exercise of the Option, to the extent not included in income as described above,
will be treated as capital gain or loss.

 

 

20

--------------------------------------------------------------------------------


 

 

SILICON GRAPHICS, INC.,

 

a Delaware corporation

 

 

 

 

 

Name:

 

Title:

 

 

                Optionee acknowledges receipt of a copy of the Plan, a copy of
which is annexed hereto, and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Option subject to all of
the terms and provisions thereof.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan.

 

 

 

 

 

Optionee

 

 

21

--------------------------------------------------------------------------------


Grant No.______

 

SILICON GRAPHICS, INC.

DIRECTOR’S OPTION AGREEMENT

(Annual Option)

 

 

                Silicon Graphics, Inc., a Delaware corporation (the “Company”),
has granted to ____________ (the “Optionee”), as of ____________, an option to
purchase a total of 20,000 shares of the Company’s Common Stock (the “Optioned
Stock”), at the price determined as provided herein, and in all respects subject
to the terms, definitions and provisions of the 1993 Long-Term Incentive Stock
Plan (the “Plan”) adopted by the Company which is incorporated herein by
reference.  The terms defined in the Plan shall have the same defined meanings
herein.

 

                1.             Nature of the Option.  This Option is a
nonstatutory option and is not intended to qualify for any special tax benefits
to the Optionee.

 

                2.             Exercise Price.  The exercise price is $____ for
each share of Common Stock, which is 100% of the fair market value of the Common
Stock as determined on the date of grant of this Option.

 

                3.             Exercise of Option.  This option shall be
exercisable during its term in accordance with the provisions of Section 7 of
the Plan as follows:

 

                                (i)            Right to Exercise.

 

                                                (a)           This Option shall
be immediately exercisable in full.

 

                                                (b)           This Option may
not be exercised for a fraction of a share.

 

                                                (c)           In the event of
Optionee’s death, disability or other termination of service as a Director, the
exercisability of this Option is governed by Sections 6, 7 and 8 of this
Agreement.

 

 

 

(ii)           Method of Exercise.

 

(a)           This Option shall be exercisable by written notice which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised, and such other representations and
agreements as to the holder’s investment intent with respect to such Shares of
Common Stock as may be required by the Company pursuant to the provisions of the
Plan.  Such written notice shall be signed by the Optionee and shall be
delivered in person, by facsimile or by certified mail to the Company’s Stock
Administration Department.  The written notice shall be accompanied by payment
of the exercise price

 

22

--------------------------------------------------------------------------------


 

(b)           No Shares will be issued pursuant to the exercise of an Option
unless such issuance and such exercise shall comply with all relevant provisions
of law and the requirements of any stock exchange upon which the Shares may then
be listed.  Assuming such compliance, the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such shares.

 

                4.             Method of Payment.  Payment of the exercise price
shall be by any of the following, or a combination thereof, at the election of
the Optionee:

 

                                (i)            cash;

 

                                (ii)           check;

 

                                (iii)          surrender of other Shares of
Common Stock of the Company of a value equal to the exercise price of the shares
as to which the Option is being exercised which, in the case of shares acquired
previously upon exercise of an option have been owned by the Optionee for more
than six (6) months on the date of surrender; or

 

                                (iv)          delivery of a properly executed
exercise notice together with such other documentation as the Company and the
broker, if applicable, shall require to effect an exercise of the Option and
delivery to the Company of the sale of loan proceeds required to pay the
exercise price.

 

                5.             Restrictions on Exercise.  This Option may not be
exercised if the issuance of such Shares upon such exercise or the method of
payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulations, or if such
issuance would not comply with the requirements of any stock exchange upon which
the Shares may then be listed.  As a condition to the exercise of this Option,
the Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

 

                6.             Termination of Status as a Director.  Except as
set forth in Section 7 or 8, if the Optionee ceases to serve as a Director, he
or she may, but only within three (3) months after the date he or she ceases to
be a Director of the Company, exercise this Option to the extent that he or she
was entitled to exercise it at the date of such termination.  Notwithstanding
the foregoing, in no event may the Option be exercised after its five (5) year
term has expired.  To the extent that the Optionee was not entitled to exercise
this Option at the date of such termination, or if the Optionee does not
exercise this Option within the time specified herein, the Option shall
terminate.  In the event the exercise period terminates at a time when the
Optionee is prohibited from engaging in transactions in the Company’s stock as a
result of the Company’s trading window being closed, the Option shall remain
exercisable until the date on which the Optionee is no longer so prohibited.

 

                7.             Disability of Optionee; Retirement. 
Notwithstanding the provisions of Section 6 above, if the Optionee is unable to
continue his or her service as a Director as a

 

23

--------------------------------------------------------------------------------


 

result of the Optionee’s Disability, or if the Optionee retires from the Board
of Directors of the Company at 65 or more years of age with more than 5 years of
continuous service on the Board, he or she may, but only within twelve (12)
months from the date of termination, exercise this Option to the extent he or
she was entitled to exercise it at the date of such termination. 
Notwithstanding the foregoing, in no event may the Option be exercised after its
five (5) year term has expired.  To the extent that the Optionee was not
entitled to exercise this Option at the date of termination, or if the Optionee
does not exercise this Option within the time specified herein, the Option shall
terminate.

 

                8.             Death of Optionee.  Notwithstanding the
provisions of Section 6 above, in the event of the death of the Optionee during
the term of this Option, the Option may be exercised, at any time within twelve
(12) months following the date of death, by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent of the right to exercise that had accrued at the date of
death.  Notwithstanding the foregoing, in no event may the Option be exercised
after its five (5) year term has expired.  To the extent that the Optionee was
not entitled to exercise this Option at the date of Optionee’s death, or if this
Option is not exercised within the time specified herein, the Option shall
terminate.

 

                9.             Transferability of Option.  Unless otherwise
determined by the Committee to the contrary, this Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised
during the lifetime of Optionee only by the Optionee.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

                10.           Term of Option.  This Option may not be exercised
more than ten (10) years from the date of grant of this Option, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option.

 

                11.           Taxation Upon Exercise of Option.  Optionee
understands that, upon exercise of this Option, he or she will recognize income
for tax purposes in an amount equal to the excess of the then fair market value
of the Shares purchased over the exercise price paid for such Shares.  Upon a
resale of such Shares by the Optionee, any difference between the sale price and
the fair market value of the Shares on the date of exercise of the Option, to
the extent not included in income as described above, will be treated as capital
gain or loss.

 

24

--------------------------------------------------------------------------------


 

 

SILICON GRAPHICS, INC.,

 

a Delaware corporation

 

 

 

 

 

Name:

 

Title:

 

 

                Optionee acknowledges receipt of a copy of the Plan, a copy of
which is annexed hereto, and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Option subject to all of
the terms and provisions thereof.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan.

 

 

 

 

 

Optionee

 

 

--------------------------------------------------------------------------------